Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 03/08/2021.  Claims 1-5, 8, 12, and 15-18 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 12.

Cancel claims 16-18.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Burda (US 2006/02107978), Northway (US 5,707,599), and Schnitter et al. (US 8,029,762), fail to teach or suggest the claimed methods comprising 1) annealing a Group 9-containing metal oxide (e.g., a cobalt-, rhodium-, or iridium-containing oxide), in a nitrogen gas atmosphere to fabricate a metal compound structure, and further annealing the metal compound structure at a lower temperature in an oxygen gas atmosphere to fabricate a nitrogen-doped Group 9-containing metal oxide structure having specific surface area greater than the initial Group 9-containing metal oxide structure, and/or 2) annealing a cobalt-containing metal oxide in a nitrogen gas atmosphere to fabricate a cobalt monoxide-containing metal compound structure, and further annealing the cobalt monoxide-containing metal compound structure in an oxygen gas atmosphere to fabricate a nitrogen-doped metal oxide structure.  
Burda teaches a method of making doped metal oxide nanoparticles by hydrolyzing a transition metal alkoxide in the presence of a dopant (para. 0079).  Although Burda teaches a state of the art method involves preparing doped metal oxide thin films and powders, e.g., TiO2 thin films and powders doped with nitrogen, comprises annealing the metal oxide at elevated temperature under an ammonia flow for several hours (para. 0084) and alternative transition metal elements for the doped metal oxide include group VIIIA metals (para. 0063), Burda fails to teach or suggest providing a second annealing step comprising including an oxygen-containing gas 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 8, 2021